Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sherri Oslick on 12/8/21.

The application has been amended as follows: 

Amend claims 1, 6 and 19, cancel claims 5 and 7.

1. (Amended) A solid composition for administration to a human or animal individual comprising:
- Pa particles comprising at least one active ingredient in sufficient quantity to administer a desired dose of active ingredient to said human or animal individual, wherein the Pa particles have very low solubility in saliva, and
- Ps particles comprising at least one polyol with low glycaemic index and at least one natural index and at least one natural organic acid or a salt thereof, the weight ratio of the at least one natural organic acid or salt thereof / the at least one polyol with low glycaemic index being between 0.01 and 1 inclusive, the Ps particles having an apparent density equal to or greater than approximately 0.6 g.cm-3 and being rapidly soluble in saliva; 
wherein said Ps particles are present in said composition in sufficient quantity to enable rapid ingestion and facilitated swallowing of said Pa particles in said human or animal individual; and
wherein the composition is in the form of non-agglomerated solid particles.

5.  (Cancelled)

6. (Amended) The composition according claims 1 

7.  (Cancelled)

19. (Amended) Particles comprising at least one polyol with low glyaecmic index and at least natural organic acid or salt thereof, the weight ratio of the at least one natural organic acid or a salt thereof / the at least one polyol with low glycaemic index being between 0.01 and 1 inclusive, the particles having an apparent density equal to or greater than approximately 0.6 g.cm-3 and being rapidly soluble in saliva. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618